        Case 4:18-cv-03836 Document 20 Filed on 06/14/19 in TXSD Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

ROOR INTERNATIONAL BV, a Foreign                      §
Corporation and SREAM, INC.,                          §
a California corporation                              §
                                                      §
              Plaintiffs,                             §
                                                      §
vs.                                                   §               Case Number 4:18-cv-3836
                                                      §
SS DISTRIBUTORS INC d/b/a                             §
529 SMOKE SHOP and                                    §
SYED WASIF ALI ZAIDI                                  §
         Defendants.                                  §


      DEFENDANTS SS DISTRIBUTORS INC d/b/a 529 SMOKE SHOP and SYED WASIF ALI
                        ZAIDI'S THIRD PARTY COMPLAINT

         NOW COMES, Third Party Plaintiffs SS DISTRIBUTORS INC. d/b/a 529 SMOKE SHOP

and SYED WASIF ALI ZAIDI, and files this their Third Party Complaint against Third Party

Defendants DO MAI TUYET ("Tuyet") and TRAN THE MANH ("Manh") d/b/a Direct Import

Wholesale (collectively "Third Party Defendants") and would show unto the court as follows:

         1.       Third Party Defendant, DO MAI TUYET may be served with process at 903 8 Hendon

Lane, Houston, Texas 77036 or wherever he may be found.

         2.       Third Party Defendant, TRAN THE MANH may be served with process at 9038

Hendon Lane, Houston, Texas 77036 or wherever she may be found.

                                                Jurisdiction

         3.       This third party action is filed by Defendants/Third Party Plaintiffs against Third Party

Defendants for trademark infringement, counterfeiting and false designation of origin/unfair

competition under the Lanham Act 15 USC 105 et seq. This court has subject matter jurisdiction over

the claims by Third Plaintiff as provided above.
     Case 4:18-cv-03836 Document 20 Filed on 06/14/19 in TXSD Page 2 of 3




                                               Background

        4.      Third Party Plaintiffs operate a tobacco, e-cigs, vape and smoke shop in Houston,

Texas located at 17960 B FM 529 Road, Houston, Texas which it opened in 2018. The principal of

Third Party Plaintiff SS Distributors Inc. had little experience operating a smoke shop and had to learn

to operate the business and buy inventory. Third Party Defendants Tuyet and Manh d/b/a Direct

Import Wholesale are wholesale suppliers to businesses like Third Party Plaintiffs and sell a variety

of goods to smoke shops such as water pipes. Third Patty Defendants sold to Third Party Plaintiffs a

variety of inventory items including the water pipe represented by Third Party Defendants as

manufactured or licensed by ROOR that is the basis of Plaintiffs complaint in this action. Third Party

Plaintiffs purchased the water pipe in question without knowledge that it was not manufactured or

licensed by Plaintiff in this action as alleged by Plaintiff in this action. If Plaintiffs claims are correct

then Third Party Plaintiffs would show that Third Party Defendants Tuyet and Manh actively and

knowingly performed acts causing the alleged infringement.

        5.      Pursuant Texas Bus. Com. Code Sec. 2-312 (c) Third Party Defendants warranted to

Third Party Plaintiffs that the water pipe purchased made the basis of this action did not infringe on

Plaintiffs' trademark or other intellectual property rights. In the event it is proven that the water pipe

in question was counterfeit then Third Party Defendants breached this warranty against infringement

and Third Party Plaintiffs seek recovery from and judgment against Third Party Defendants, jointly

and severally, for all of its damages, attorney fees and judgment for indemnity and contribution from

all claims and damages awarded to Plaintiffs in this action.

        6.      As a result of Third Party Defendants' default, Third Party Plaintiffs have had to hire

the undersigned attorney to represent it in this action and request the court award reasonable and

necessary attorney's fees to Third Party Plaintiff in the sum of at least TWENTY THOUSAND
      Case 4:18-cv-03836 Document 20 Filed on 06/14/19 in TXSD Page 3 of 3



($20,000.00) DOLLARS for preparation of trial of this action and an additional TWENTY

THOUSAND ($20,000.00) DOLLARS in the event of appeal.

        WHEREFORE PREMISES CONSIDERED, Third Party Plaintiffs SS DISTRIBUTORS

INC. d/b/a 529 SMOKE SHOP and SYED WASIF ALI ZAIDI prays that Third Party Defendants

DO MAI TUYET and TRAN THE MANH, collectively d/b/a Direct Import Wholesale be cited to

answer and appear herein and that Third Party Plaintiffs have judgment against them jointly and

severally for its damages, indemnity, contribution, reasonable and necessary attorney's fees, costs of

comi, and such other and further relief to which Third Party Plaintiffs may show himself justly

entitled.

                                                      Respectfully submitted,

                                                      TED A. COX, P.C.

                                                      ls/Ted A. Cox
                                                      TED A. Cox, Federal ID: 3331
                                                      Attorney for SS Distributors Inc. d/b/a
                                                      529 Smoke Shop and Syed Wasif Ali Zaidi
                                                      2855 Mangum Rd., Suite lOOA
                                                      Houston, Texas 77092-7463
                                                      Telephone: 713-956-9400
                                                      Facsimile: 713-956-8485
                                                      E-Mail: ted@tedacox.com


                                  CERTIFICATE OF SERVICE

        I hereby ce1tify that on June 14, 2019, a copy of the foregoing Third Party Complaint was
filed electronically. Notice of this filing will be sent to all parties by operation of the Court's
electronic filing system. Paities may access the filing through the Court's Electronic Case Filing
System.

                                                      ls/Ted A. Cox
                                                      TEDA. Cox
